Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Eligibility - 35 USC §101
The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019, pp 50-57) has been applied and the claims are deemed as being patent eligible. In particular in claims 1, 11 and 12 and its dependent claims in the prong 1 analysis may be construed to contain an abstract idea. 
However in the prong 2 analysis of the claims 1, 11 and 12 have the abstract idea integrated into a practical application of a significant additional element of the video camera determining the "target parameter" that relates to at least one of the following: a mechanical property of a constitutive material of the object, one or more phases of the object, a geometry of the object, and/or quantities of the object.
Thus claims 1, 11 and 12 are patent eligible under 35 USC 101. Claims 2-10 are dependent claims of claim 1 and as such are also deemed to be directed to a practical application of the abstract ideas resulting in the dependent claims also being patent eligible under 35 USC 101.



Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 1, 11 and 12, Rethore “An extended and integrated digital image correction technique applied to the analysis of fractured samples” disclose a computer- implemented method for identifying at least one mechanical parameter called "target parameter" of an object subjected to a mechanical stress, characterized in that wherein said method comprises the following steps:

Step 1: acquiring, by an imaging means, at least two digital images of the
object taken before and during an application (para 2, 2.1, Image correlation, where correlation of two gray level images f and g (f is the reference picture and g the deformed one)) of the mechanical stress and measuring a scale factor of the object (para 2.2., equation [8]);

Step 2: calculating with a computer a first functional Tcin (Ucin) corresponding to a
correlation of the at least two digital images depending on a displacement field
Ucin represented using a first kinematic base, said displacement field
Ucin being measured at any point of the object under stress between
The at least two digital images of the object under load and without load (para 2.1 the best displacement field by minimizing the correlation residual n (x) = |f(x+u(x))-g(x)|) ;


of the object (para 2.1, equation [6], u(x)=Zan Pn (x) = [Y (x)] {U});

Step 4: calculating with the computer a second functional Tcal(Ucal,{p},{q}) on a basis
of the calculated displacement field Ucal represented using a second
kinematic base, this second functional corresponding to the vibrational formulation of a mechanical model of the stress depending on the geometry of the object, the forces applied, the boundary conditions, at least the target parameter {p} and predetermined mechanical parameters {q} (para 6.1, equation [26], a domain independent integral; equation [27]);

Paul Leplay “Identification of damager and cracking behaviors based on energy dissipation mode analysis in a quasi-brittle material using digital image correlation” disclose Step 1: acquiring, by an imaging means, at least two images of the object taken before and during the application of the mechanical stress and measuring the scale factor of the object (para 3, 3.1, where f the reference image, g the deformed image, u the displacement field and b the noise; Fig. 7, stress intensity charters K' obtained...);
Rethore “A fully integrated noise robust strategy for the identification of constitutive laws from digital images” disclose two gray images g and g of giving sample, DIC consists of a non-linear minimization process that identifies the displacement field u that produces the advection of the local texture equation(1), the discretized displacement field reads as u(x) = UkNk(x);
Rethore disclose and wherein the imaging means comprises at least one of the following: a video camera, a still camera, a scanning electron microscope, an atomic force microscope, a tomography apparatus, an X-ray tomography apparatus, a magnetic resonance tomography apparatus, and/or an optical coherence tomography apparatus (para 3.4.1 Experimental procedure: A CCD camera was used to continuously record images of the sample surface during each mechanical test.  

Wieneke (Pat.9644948) disclose (Col. 7, lines 20-25, where each image t1, t2, t3 and t4 captured in time window 11 is linked, especially cross-correlated, here with each image t1-t4 captured in time window T2 and this results in a plurality of individual
displacement vector fields 18).

The combined system applied above does not disclose: 
“Step 5: calculating with a computer a third functional Tpar (Ucin,Ucal) in a form of a quadratic norm, equal to a difference between Ucin and Ucal; Step 6: minimizing, with respect to Ucin, Ucal and {p}, a total functional Trot(Ucin, Ucal,{p},{q}) comprising at least the terms:
 Ttot(Ucin, Ucal,{p},{g}) = Tcin(Ucin)+Tcal(Ucal,{p},{q}+  Tpar(Ucin,Ucal)”;
   the step of minimizing with the computer identifies the "target parameter" that relates to at least one of the following: a mechanical property of a constitutive material of the object, one or more phases of the object, a geometry of the object, and/or quantities of the object”.
Claims 11 and 12 have similar limitations of the claim 1.

Claims 2-10 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857